DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1-5, 9, 13 and 16 is/are objected to because of the following informalities:
At line 4 of claim 1, at line 6 of claim 1, at line 3 of claim 2, at line 3 of claim 4 and at line 3 of claim 16, “the piston” should be replaced with “the at least one piston”.
At line 15 of claim 1, “the event” should be replaced with “an event”.
At line 17 of claim 1, “the spacing” should be replaced with “a spacing”.
At line 2 of claim 2, “the event” should be replaced with “an event”.
At line 4 of claim 2, at line 3 of claim3, “a leakage” should be replaced with “the leakage”.
At line 6 of claim 2 and at line 4 of claim 16, “the direction” should be replaced with “a direction”.
At line 2 of claim 5, at line 5 of claim 9 and at line 7 of claim 13, “the initial” should be replaced with “an initial”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 4-11, 13 and 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "per se forms the later" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 13 and 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to claim 11, “and/or” renders the limitations indefinite as it is unclear which of the combination or alternative states are positively recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US Patent 6,113,145).
In regards to claim(s) 1-4 and 10-16, Evans discloses the claimed limitations including a tensioner drive for a seatbelt installation, having a tube (tubular section of 9 and tube 8), at least one piston (7,10) which within the tube is displaceable along a propulsion direction (A), and a gas generator (9) for generating a propulsion gas and a propulsion pressure on a pressure-facing side of the piston (left side of element 7 in Figure 1), wherein the piston on the pressure-facing side thereof has a first sealing element (11) which, upon triggering the gas generator, is impinged with the propulsion pressure and seals a first tubular portion of the tube (sections of housing (9)) that is filled with propulsion gas in relation to a second tubular portion (8) of the tube that in the propulsion direction (A) lies behind said first tubular portion;
a second sealing element (12) which, upon triggering the gas generator (9), is separated from the propulsion gas (Reference is made to Column 2, lines 43-51) of the gas generator (9) by the first sealing element (11) is disposed in the propulsion direction (A) behind the first sealing element;
wherein the second sealing element (12) is displaceable relative to the first sealing element (11), and in the event of a leakage of the first sealing element (11) and when impinged with pressure by the propulsion gas is displaced along the propulsion direction (A) while enlarging the spacing (Reference is made to Column 2, lines 34-41) between the first sealing element (11) and the second sealing element (12);

upon a leakage of the first sealing element (11), the propulsion gas acts on the second sealing element (12) and, independently of any further movement of the first sealing element (11), displaces said second sealing element (12) in the propulsion direction (A) of the tube end of the tube;
wherein upon a leakage of the first sealing element (11), the second sealing element (12) seals the first tubular portion (section of 9) of the tube in relation to the second tubular portion (8) of the tube either in a gas-tight manner or a manner that at least reduces the gas flow;
wherein the piston (7) is in at least two parts (7,10) and, when viewed in the propulsion direction (A), has a front first piston part (7) and, when viewed in the propulsion direction (A), has a second piston part (10) that lies behind said first piston part;
the first sealing element (11) is attached to the first piston part, and the second sealing element (12) is attached (indirectly) to the second piston part; and
the second piston part, when viewed in the propulsion direction (A), is able to be moved away from the first piston part when the first piston part is blocked or decelerated in terms of the movement thereof and the second sealing element (12) is impinged with the propulsion pressure of the propulsion gas (Reference is made to Column 2, lines 23-42);
wherein the tensioner drive has a traction cable connected to the first piston part;

wherein the first sealing element (11) is equipped with at least one predetermined breaking point (Examiner notes that the prior art discloses the seal will have sections at which it fails to seal due to the tooth spacing);
wherein a deflection (at 6) of the tensioner drive has a roller (6);
an assembly having a tensioner drive and a belt linkage point (Reference is made to Figure 1), in particular a belt deflection installation or a belt fastening point, wherein the tensioner drive is as claimed one claim 1;
wherein a traction cable (3) of the tensioner drive in a movement of the piston (7,10) pulls the belt linkage point in the direction of the tensioner drive (Reference is made to Figures 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Gray et al. (US Publication 2006/0220369).
In regards to claims 6-7, Gray et al. discloses the claimed limitations excluding the electrical ignition line extending through the tube opening and extending to the second piston part.

wherein the electrical ignition line in a movement of the piston part is pushed by the piston part through the tube opening (Reference is made to Figures 1 and 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the arrangement of Evans in view of the teachings of Gray et al. to include a different firing and piston arrangement since it is a known alternative and so as to enable the usage of a common straight cylindrical metal tube (Reference is made to Abstract).
Allowable Subject Matter
Claim(s) 5 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616